Citation Nr: 1313317	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  12-06 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Counsel





INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served on active duty from May 1954 to April 1958. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

Claim for service connection for PTSD may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has recharacterized that issue.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran stated that he received VA treatment in La Jolla, California; St. Joseph, Missouri; and Leavenworth, Kansas, for high blood pressure and in Leavenworth, Kansas, for his PTSD in January to December 1999.  Review of the record reveals no VA treatment records from Leavenworth, Kansas, or from any VA facility prior to May 2005.  These VA treatment records must be obtained on remand.  In addition, the record shows the most recent VA medical treatment record dated March 2010 and there is no evidence of record that the Veteran discontinued treatment for any of his claimed conditions.

The record shows that the Veteran was involved in two motor vehicle accidents following service in 1995 and 2003.  See VA treatment record dated June 2007.  In May 2005, the Veteran was diagnosed as having dementia, not otherwise specified, depressive disorder second to traumatic brain injury (TBI), personality change second to TBI, and a history of alcohol abuse in remission.  In August 2006, the Veteran was seen for a history of cognitive complaints since a motor vehicle accident in 2003.  The Veteran served during the Korean conflict and reported having seen minimal combat chasing submarines.  He reported no symptoms of PTSD.  The Veteran was diagnosed as having a history of TBI associated with mood disturbances, cognitive deficits, and minimal atrophy on magnetic resonance imaging findings.  His depressive disorder was again attributed to his TBI.  A VA treatment record dated August 2009 shows that the Veteran has been diagnosed as having PTSD, major depression, and mild dementia by history.  The Veteran's anxiety and anger increased dramatically since his episodes of TBI, although anxiety and anger were reportedly present prior to the accidents.  The Veteran reported that he did not remember traumatic experiences during his service, but did visit Japan following the drop of the atomic bomb and was deeply moved by pictures he saw of the aftermath.  He also reported intrusive thoughts about his military service.  In light of the varying diagnoses and findings, an examination is necessary to determine whether any current psychiatric disorders are related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from Leavenworth, Kansas, and any VA treatment records prior to May 2005 and after March 2010 from La Jolla, California and St. Joseph, Missouri.  All efforts to obtain these records must be fully documented and a negative response must be provided if records are not available.

2.  After associating all outstanding records with the claims folder, schedule the Veteran for a VA psychiatric examination.  The examination report must reflect review of pertinent material in the claims folder.  

The examiner is to offer an opinion as to the etiology of any diagnosed psychiatric disorder, to include whether it is at least as likely as not (a 50 percent or greater probability) that any current psychiatric disorder is related to active service or post-service TBI.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If either of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


